Case 3:18-cr-00057-CAR-CHW Document 140 Filed 01/15/20 Page 1 of 12

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF GEORGIA
ATHENS DIVISION

UNITED STATES OF AMERICA
Case No. 3:18-CR-57 (CAR)

Vv. :
CHANDLER MOORE 2 . Q.
Filed at_/ GB 4
Defendant. - , 20

 

 

DEPUTY CLERK, UA. DISTRICT COURT

PLEA AGREEMENT MIDOLE T OF GEORGIA

It is agreed by the United States of America, by and through its undersigned attorney, and
CHANDLER MOORE, hereinafter referred to as “Defendant,” and Defendant’s undersigned
attorney, as follows:

(1)

Defendant acknowledges that Defendant has reviewed and discussed the Superseding
Information against Defendant in this matter with Defendant’s attorney and Defendant’s attorney
has explained to Defendant his understanding of the Government’s evidence.

(2)

The Defendant understands that Defendant is not required to plead guilty, and that
Defendant has the right to plead not guilty and to elect instead to be tried by jury. The Defendant
understands that at a jury trial, Defendant would enjoy a presumption of innocence, and that the
Government would have the burden of proving Defendant’s guilt beyond a reasonable doubt. The
Defendant understands that Defendant would be entitled to the services of an attorney at all stages
of such a trial. The Defendant understands that Defendant would be entitled to confront and to
cross-examine the Government’s proof, and to present witnesses and evidence in Defendant’s own

behalf. The Defendant understands that Defendant would have the right to testify in Defendant’s

cls
Case 3:18-cr-00057-CAR-CHW Document 140 Filed 01/15/20 Page 2 of 12

own behalf, but that Defendant could not be compelled to do so. Defendant has discussed these
rights with Defendant's attorney. Defendant is satisfied with the services of Defendant’s attorney.
Defendant knowingly and voluntarily waives Defendant’s right to plead not guilty and to proceed
to trial.

The United States Attorney and the Defendant understand and agree that the Court should
consider its sentence in light of the advisory Federal Sentencing Guidelines, as explained in United
States v. Booker, 543 U.S. 220, 125 S.Ct. 738 (2005). Defendant knowingly and voluntarily
waives any further objections that Defendant may have based on Booker, Apprendi v. New Jersey,
530 U.S. 466 (2000), and their progeny. Therefore, the Defendant agrees that at sentencing the
Court may determine any pertinent fact by a preponderance of the evidence and the Court may
consider any reliable information, including hearsay. The Defendant expressly waives any claim
of right to an indictment, trial by jury, and/or proof beyond a reasonable doubt on any factual
determinations that pertain to sentencing in this case.

(3)

Defendant being fully cognizant of Defendant’s rights, and in exchange for the
considerations to be made by the United States as set forth in paragraph (4) below, agrees pursuant
to Rule 11(c), Federal Rules of Criminal Procedure, as follows:

(A) | The Defendant is guilty and will knowingly and voluntarily enter a plea of guilty
to Count One of the Superseding Information which charges Defendant with Conspiracy to
Possession with Intent to Distribute Methamphetamine in violation of Title 21 U.S.C 841(a)(1),
(b)(1)(C) and Title 18 United States Code § 2.

(B) That Defendant fully understands that Defendant’s plea of guilty as set forth in

Subparagraph (A), above, will subject Defendant to a maximum term of Twenty (20) years
Case 3:18-cr-00057-CAR-CHW Document 140 Filed 01/15/20 Page 3 of 12

imprisonment, a maximum fine of $1,000,000.00, or both, and a term of supervised release of at
least four (4) years. Defendant further acknowledges that the Court is required to impose a
mandatory assessment of $100.00 per count.

(C) The Defendant acknowledges and understands that the Court is not bound by any
estimate of the advisory sentencing range that Defendant may have received from Defendant’s
attorney, the Government, or the Probation Office. The Defendant further acknowledges and
agrees that Defendant will not be allowed to withdraw Defendant’s plea because Defendant has
received an estimated guideline range from the Government, Defendant’s attorney, or the
Probation Office which is different from the advisory guideline range computed by the Probation
Office in the Presentence Investigation Report and found by the Court to be the correct advisory
guideline range.

(D) The Defendant understands fully and has discussed with Defendant’s attorney that
the Court will not be able to consider or determine an advisory guideline sentencing range until
after a Presentence Investigation Report has been completed. The Defendant understands and has
discussed with Defendant’s attorney that the Defendant will have the opportunity to review the
Presentence Investigation Report and challenge any facts reported therein. The Defendant
understands and has discussed with Defendant’s attorney that any objections or challenges by the
Defendant or Defendant’s attorney to the Presentence Investigation Report, the Court's evaluation
and rulings on that Report, or the Court’s sentence, will not be grounds for withdrawal of the plea
of guilty.

(E) Defendant understands and has discussed with Defendant’s attorney that after the
Court considers the advisory guideline range for this case, the Court will have the discretion to

impose a sentence that is more severe or less severe than the advisory guideline range.

: CAI
Case 3:18-cr-00057-CAR-CHW Document 140 Filed 01/15/20 Page 4 of 12

(F) Defendant agrees to provide a check for the mandatory assessment at the time of
sentencing.

(G) Waiver of Appeal Rights and Right of Collateral Attack: Understanding that
Title 18, United States Code, Section 3742 provides for appeal by a Defendant of the sentence
under certain circumstances, Defendant waives any right to appeal the imposition of sentence upon
Defendant, including the right to appeal the amount of restitution imposed, if any, except in the
event that the District Court imposes a sentence that exceeds the advisory guideline range as that
range has been calculated by the District Court at the time of sentencing, or in the event that the
District Court imposes a sentence in excess of the statutory maximum.

(H) Defendant waives any right to collaterally attack Defendant's conviction and
sentence under Title 28, United States Code, Section 2255, or to bring any other collateral attack,
except that Defendant shall retain the right to bring a claim of ineffective assistance of counsel.
This provision shall not bar the filing of a petition for writ of habeas corpus, as permitted by Title
28, United States Code, Section 2241.

(I) Defendant waives any right to file a motion for modification of sentence, including
under Title 18, United States Code, Section 3582(c)(2), except in the event of a future retroactive
amendment to the sentencing guidelines which would affect Defendant’s sentence.

(J) Defendant and the Government agree that nothing in this plea agreement shall
affect the Government’s right or obligation to appeal as set forth in 18 U.S.C. § 3742(b). If,
however, the Government appeals Defendant’s sentence pursuant to this statute, Defendant is
released from Defendant’s waiver of Defendant’s right to appeal altogether.

(K) Defendant acknowledges that this waiver may result in the dismissal of any appeal

or collateral attack Defendant might file challenging his/her conviction or sentence in this case. If

CW
Case 3:18-cr-00057-CAR-CHW Document 140 Filed 01/15/20 Page 5 of 12

Defendant files a notice of appeal or collateral attack, notwithstanding this agreement, Defendant
agrees that this case shall, upon motion of the Government, be remanded to the District Court to
determine whether Defendant is in breach of this agreement and, if so, to permit the Government
to withdraw from the plea agreement.

(L) The Defendant understands that the Government may have various items of
biological evidence in its possession in connection with this case that could be subjected to DNA
testing. Biological evidence for this purpose is defined as any sexual assault forensic examination
kit and any other evidence that, in the course of the investigation and prosecution of this matter,
has been detected and has been identified as semen, blood, saliva, hair, skin tissue, or some other
type of biological material.

The Defendant further understands that following conviction in this case, he could file a
motion with the Court to require DNA testing of any such biological evidence pursuant to 18
U.S.C. § 3600 in an attempt to prove Defendant's innocence. The Defendant fully understands this
right to have any and all of the biological evidence in this case tested for DNA, has discussed this
right with Defendant's attorney, and knowingly and voluntarily waives the right to have such DNA
testing performed on the biological evidence in this case. Defendant fully understands that because
Defendant is waiving this right, the biological evidence in this case will likely be destroyed or will
otherwise be unavailable for DNA testing in the future.

(4)

In exchange for the consideration set forth in Paragraph (3) above, the United States
Attorney for the Middle District of Georgia agrees as follows:

(A) That he will accept the plea of guilty by Defendant as provided in Paragraph (3)(A),

above, in full satisfaction of all possible federal criminal charges in the Middle District of Georgia,

! cM
Case 3:18-cr-00057-CAR-CHW Document 140 Filed 01/15/20 Page 6 of 12

and Superior case # 18-CR-1220 in Cherokee County, known to the United States Attorney at the
time of Defendant’s guilty plea, which might have been brought solely in this district against the
Defendant. Further if at the time of sentencing there are any remaining counts, they will be
dismissed.

(B) Defendant agrees to provide complete, candid and truthful statements to law enforcement
officers regarding Defendant’s involvement and the involvement of all others implicated in the
charges alleged in the indictment as well as any, and all criminal violations about which the
Defendant has knowledge or information and that such information provided will be pursuant to
and covered by this agreement. The Defendant further agrees to provide complete, candid and
truthful testimony regarding such matters. The Defendant understands that that this agreement
does not require the Defendant to implicate any particular individual (s) or to “make a case” rather
it requires the Defendant to be truthful and to testify truthfully whenever called upon.

(C) That it further agrees, if the Defendant cooperates truthfully and completely with the
Government, including being debriefed and providing truthful testimony, at any proceeding
resulting from or related to the Defendant’s cooperation, to make the extent of the Defendant’s
cooperation known to the sentencing court. If the Defendant is not completely truthful and candid
in cooperating with the Government, the Defendant may be subject to prosecution for perjury,
false statements, obstruction of justice, and/or any other applicable charge. If the cooperation is
complete prior to sentencing, the Government agrees to consider whether such cooperation
qualifies for “substantial assistance” pursuant to 18 U.S.C.§ 3553(e) and or Section 5K1.1 of the
Sentencing Guidelines warranting the filing of a motion at the time of sentencing recommending
a downward departure from the applicable guideline range. If the cooperation is completed after

sentencing, the Government agrees to consider whether such cooperation qualifies as “substantial

. GY
Case 3:18-cr-00057-CAR-CHW Document 140 Filed 01/15/20 Page 7 of 12

assistance” pursuant to Rule 35 (b) of the Federal Rules of Criminal Procedure warranting the
filing of a motion for reduction of sentence within one (1) year of the imposition of sentence. In
either case, the Defendant understands that the determination as to whether the Defendant has
provided “substantial assistance” rests solely with the Government. Ant good faith efforts on the
part of the Defendant that do not substantially assist in the investigation or prosecution of another
person who has committed a crime will not result in either a motion for downward departure or a
Rule 35 motion. In addition, should the Defendant engage in any additional criminal conduct, the
Defendant shall not be entitled to consideration pursuant to this paragraph.

(D) Pursuant to Section 1B1.8 of the United States Sentencing Guidelines, the Government agrees
that any self-incriminating information, which was previously unknown to the Government and is
provided to the Government by the Defendant in connection with Defendant’s cooperation and as
a result of the Defendant’s plea agreement to cooperate, will not be used in determining the
advisory guideline range. Further, the Government agrees not to bring additional charges against
the Defendant, with the exception of charges resulting from or related to violent criminal activity,
as defined in 18 U.S.C. § 924(e)(2)(B) (i), based on any information provided by the Defendant in
connection with the Defendant’s cooperation, which information was not known to the
Government prior to said cooperation. This does not restrict the Government’s use of information
previously known or independently obtained for such purposes.

(E) If the Defendant affirmatively manifests an acceptance of responsibility as
contemplated by the Sentencing Guidelines, the United States Attorney will recommend to the
Court that the Defendant receive a downward adjustment in the advisory guideline range.
However, the decision whether the Defendant will receive any sentence reduction for acceptance

of responsibility rests within the Court's discretion. The United States expressly reserves its right

| CN
Case 3:18-cr-00057-CAR-CHW Document 140 Filed 01/15/20 Page 8 of 12

to furnish to the Court information, if any, showing that the Defendant has not accepted
responsibility, including, but not limited to, denying his involvement, giving conflicting statements
as to his involvement, or engaging in additional criminal conduct including personal use of a

controlled substance.

(5)
This agreement is a conditional plea agreement under Rules of Criminal Procedure 11.1
(C), the parties agree the appropriate sentence guideline will not exceed 46 months in prison. The
Parties agree to allow the Defendant to withdraw his guilty plea if the Court rejects the plea
Agreement.
(6)
This agreement constitutes the entire agreement between the Defendant and the United
States, and no other promises or inducements have been made, directly or indirectly, by any agent
of the United States, including any Assistant United States Attorney, concerning any plea to be
entered in this case. In addition, Defendant states that no person has, directly or indirectly,
threatened or coerced Defendant to do or refrain from doing anything in connection with any aspect
of this case, including entering a plea of guilty.
(7)
As an aid to this Court, the United States Attorney and the Defendant, by and through
Defendant’s attorney, enter into the following Stipulation of Fact. This stipulation is entered into
in good faith with all parties understanding that the stipulation is not binding on the Court. Under

U.S.S.G. Policy Statement Section 6B1.4(d), this Court may accept this stipulation as written or

hh
Case 3:18-cr-00057-CAR-CHW Document 140 Filed 01/15/20 Page 9 of 12

in its discretion with the aid of the Presentence Investigation Report determine the facts relevant
to sentencing.

Subject to the above paragraph, the United States Attorney and the Defendant stipulate and
agree that the following facts are true and would be proven beyond a reasonable doubt at a trial:

Defendant agrees and stipulates that the Government can prove beyond a reasonable doubt
the facts alleged in the Information.

Co-conspirator Amy Leonard, herein after Leonard, and others were involved in multi-
state drug organization distributing methamphetamine in Tennessee and North Georgia including
the Athens-Clarke and Oconee Counties. Leonard sources were individuals like Rodolfo Chavez,
Eric LNU and others serving state sentences in Georgia. The sources or “plugs” would set up the
drug deals by connecting customers like Leonard to Hispanic distributors in Georgia.

After Leonard’s arrest on May 17, 2018 in Oconee County, Georgia. Leonard enlisted her
boyfriend, Defendant Chandler Moore to assist her in her distribution business.

On September 22, 2018, Leonard and the Defendant drove from Tennessee to Georgia to
purchase methamphetamine and to pay back for previously fronted methamphetamine. After
Leonard met with the Hispanic distributor, both were on their way back to Tennessee when
Moore pulled into a parking lot near Bells Ferry Road for a few moments. Moore left the parking
lot turning onto Bells Ferry Road in Cherokee County, Georgia when Deputy Gavina saw the
truck. The deputy noticed the truck was emitting a significant amount of smoke from the exhaust
pipe. He also noticed the amount of smoke was obstructing the view of the highway for other
motorists in violation of the law. Deputy Gavina pulled his patrol car next to the driver’s side and
saw the driver looking down towards his thighs instead of looking at the road. The deputy initiated

atraffic stop. The deputy approached the driver’s side and smelled marijuana emanating from the

ay
Case 3:18-cr-00057-CAR-CHW Document 140 Filed 01/15/20 Page 10 of 12

inside of the truck. The driver, Moore did not have a driver’s license and neither did Leonard. The
deputy asked both Moore and Leonard to step out of the truck in order to search the truck. The
deputy found marijuana particles on the floorboard, a black box with marijuana, scales, and a
master card in Moore’s name. On the passenger floorboard, the deputy found a blue/gray bag with
the name “Amy’ on it that contained a meth pipe, clear baggies and methamphetamine. Leonard’s
purse contained scales, baggies and other drug paraphernalia. Deputy Gavina also seized two cell
phones. Leonard gave a Post-Miranda statement admitting that they drove to Georgia to get
methamphetamine to take back to Tennessee for distribution purposes. She paid $3,500.00 for
methamphetamine that was fronted to her by “Eric”. She made the payment to a Hispanic male
and was supposed to get another half a kilogram of methamphetamine. They were only able to get
five (5) ounces because according to the Hispanic male they were too late.

The suspected methamphetamine seized on September 22, 2018 were sent to a crime
laboratory. The tests results were positive for methamphetamine The Government and the
Defendant stipulate that the amount of methamphetamine attributable to him mine attributable to
the Defendant under Relevant Conduct is 137 grams of a mixture containing a detectable amount
of methamphetamine.

The parties stipulate that a firearm enhancement under U.S.S.G Section 2D 1.1 (6)(1) is
not warranted. The parties also stipulate that the defendant qualifies for a downward departure for
role in the offense under U.S.S.G § 3B1.2

(8)

ACCEPTANCE OF PLEA AGREEMENT

aN
Case 3:18-cr-00057-CAR-CHW Document 140 Filed 01/15/20 Page 11 of 12

Defendant understands and has fully discussed with Defendant’s attorney that this
agreement shall become effective only upon the Court’s acceptance of this agreement and the

Court’s acceptance of the plea of guilty by th

SO AGREED, this JO? 22 Oo

   

. an
Case 3:18-cr-00057-CAR-CHW Document 140 Filed 01/15/20 Page 12 of 12

I, CHANDLER MOORE, have read this agreement and had this agreement read to me by

my attorney, ERIC EBERHARDT. I have discussed this agreement with my attorney and I fully

LA ~

DLERMOORE / .
ENDANT

understand it and agree to its terms.

I, ERIC EBERHARDT, attorney for Defendant, CHANDLER MOORE, have explained
the Indictment and the Government’s evidence received through discovery and my investigation
of the charge to Defendant. I believe Defendant understands the charge against Defendant and the
evidence that would be presented against Defendant at a trial. I have read this agreement, have
been given a copy of it for my file, and have explained it to Defendant. To the best of my

knowledge and belief, Defendant understands this agreement.

Ne Ga

ERIC EBERHARDT
ATTORNEY FOR DEFENDANT

 

 

12
